Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 08/25/2022.
Priority
This application, filed 08/30/2019, Pub. No. US 2021/0025880 A1, claims foreign priority to CN 201910682034.6, filed July 26, 2019. 
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to election/restriction requirement mailed 07/25/2022.  Claims 5-20 are withdrawn from consideration.  Claims 1-4 are examined.
Election/Restrictions
Applicant’s election, without traverse, of Group I, Claims 1-4, drawn to a test strip for testing the content of mycophenolic acid, and the species:

    PNG
    media_image1.png
    310
    1015
    media_image1.png
    Greyscale
,
in the reply filed on 08/25/2022 is acknowledged and entered.  
Applicant indicated that Claims 1-4 read on the elected species.  Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/25/2022.

Information Disclosure Statement
The information disclosure statements, submitted on 08/30/2019 and 08/25/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  

Specification
I.	The disclosure is objected to because of the following informalities: the use of the term “Txiton-100” as a surfactant (see, for example, Summary at page 3 and Detailed Description at page 4, which term is not commonly known and which structure is unclear.  Please note that any corrections to the specification should be supported by the originally-filed disclosure and/or based on correction of a clear typographical error.  
II.	The use of the terms Tween® 20 and Tween® 80, which are a trade name or a mark used in commerce, have been noted in this application.  See, for example, Summary at page 3 and Detailed Description at page 4.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 1 refers to an undefined "active protein".  This has no clear meaning within the art.  Claims 3 and 4 are rejected as being dependent upon the rejected Claim 1 and fail to cure its indefiniteness.
Claim 2 recites the term “Txiton-100” as a surfactant, which term is not commonly known and which structure is unclear.
Claim 2 contains the trademark/trade name Tween® 20 and Tween® 80.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a surfactant and, accordingly, the identification/description is indefinite.
Claim 4 is unclear, because the concentrations are below a range of values.  Normally, ranges are used if the value is to lie within the range, not below the range.  If the intention is that the value is to lie below a range, then it is only necessary to specify the lowest point of the range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., US 6225073 B1, issued 05/01/2001, in view of CN 109061144 A, published 12/21/2018, machine translation is attached; and CN 101762692 A, published 06/30/2010, machine translation is attached.

The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image2.png
    542
    1104
    media_image2.png
    Greyscale



Alexander et al., throughout the patent and, for example, in Abstract, teach antibodies useful in assays for mycophenolic acid (MPA), which antibodies bind MPA and are able to distinguish MPA from its esters and/or its metabolites, MPA conjugates and methods for the determination of MPA in a sample suspected of containing MPA that use the antibodies. In Col.3, lines 9-10, Alexander et al. teach the antibody bound to a detectable label.  In Col.3, lines 9-10, Alexander et al. teach latex particles as labels.  In Col. 17, lines 3-21, Alexander et al. teach a test strip for testing the content of mycophenolic acid:

    PNG
    media_image3.png
    305
    494
    media_image3.png
    Greyscale
Emphasis added.



Alexander et al. do not specifically teach the test strip structural elements recited in Claims 1-3, which test strip structural elements, as evidenced by CN 109061144 A and CN 101762692 A are well-known in the art.

CN 109061144 A, throughout the publication and, for example, in Summary, teaches an immune chromatography test strip comprising filter paper, sample pad, glass fiber membrane, nitrocellulose membrane and absorbent paper are arranged on the bottom plate in turn for detecting zearalenone.  A colloidal gold-labeled zearalenone monoclonal antibody is attached to the glass fiber membrane.  The nitrocellulose membrane is provided with a detection line and a quality control line.  The detection line is coated with a fluorescent microsphere-labeled zearalenone artificial antigen, and the control line is coated with a secondary antibody.  
CN 109061144 A does not specifically teach the composition of a sample pad treating fluid.

CN 101762692 A, throughout the publication and, for example, in Summary, teaches a test strip, for detecting tuberculosis (TB) antibody by using magnetic immunochromatography, comprises a coating membrane, a magnetic grain pad combined with TB antibody, a sample pad and an absorbent pad on a baseboard in turn with 2 mm wide overlay regions and covering the upper layer with a transparent plastic sealing membrane, where the coating membrane is pre-coated with TB antigen detection lines and quality control lines.  In Claim 3, CN 101762692 A teaches that the sample pad treating fluid comprises phosphate buffer solution, BSA, which is the elected species (b), and Tween® 20, which is the elected species (c).
As such, combination of Alexander et al., CN 109061144 A and CN 101762692 A teaches all of the test strip structural elements recited in Claims 1-3.  It is noted that the limitations of concentrations of a mycophenolic acid specific-antibody conjugate and a mycophenolic acid protein conjugate using for coating and spraying, as recited in Claim 1, do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.

Regarding Claim 4 and the elected species (e), no prior art was found for a test strip for testing the content of mycophenolic acid, wherein a glassfiber membrane treatment fluid comprises a basal solution and the following components at concentrations below: 0.5-5 g/L polyethylene glycol 6000, 3-15 g/L mannitol, 0.1-1.5 g/L alum and 0.8%-1.0% sodium chloride; the basal solution is selected from one or more of PBS buffer solution, TRIS buffer solution and glycine buffer solution.

Regarding the elected species (a) and (d), CN 107102144 A, published 08/29/2017, English Abstract, teaches the use of TRIS buffer as a buffer solution in a sample pad treatment fluid, and fluorescent microspheres labeled antibodies in a fluorescent quantitative immunochromatographic kit comprising bottom plate, and sample pad, binding pad, coating film and water absorbing paper sequentially provided on the bottom plate, where the sample pad, binding pad, coating film and water absorbent paper are orderly overlapped.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641